                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICf OF VIRGINIA
                                   Harrisonburg Division


 JOHN DOE 4, by and through his next friend,
 NELSON LOPEZ, on behalf of himself and all
 persons similarly situated,                    Civil No. 5: 17-cv-00097-EKD/JCH
                                                Judge Elizabeth K. Dillon
               Plaintiffs,

 v.

 SHENANDOAH VALLEY JUVENILE
 CENTER COMMISSION,

               Defendant.




                PLAINTIFFS' MEMORANDUM OF LAW IN OPPOSITION
               TO DEFENDANT'S MOTION FOR SUMMARY JUDGMENT



Hannah M. Lieberman (admitted pro hac vice)        Theodore A. Howard (admitted pro hac vice)
Tiffany Yang (admitted pro hac vice)               Bradley C. Tobias (VSB No. 88046)
Mirela Missova (admitted pro hac vice)             WILEY REIN LLP
WASHINGTON LAWYERS' COMMITTEE                      1776 K Street, NW
 FOR CIVIL RIGHTS AND URBAN AFFAIRS                Washington, DC 20006
11 Dupont Circle, NW                               (202) 719-7000
Suite 400
Washington, DC 20036
(202) 319-1000

                                   Attorneys for Plaintiffs
                                       TABLE OF CONTENTS

                                                                                         Page(s)

 Table of Authorities                                                                          iii

 INTRODUCTION           AND STATEMENT OF THE CASE                                                  1

 COUNTERST A TEMENT OF DISUPTED MATERIALS FACTS                                                    2

I.      IN DIRECT CONTRADICTION TO ITS WRITTEN POLICIES, SVJC'S
        BEHA VIORAL MANAGEMENT PROGRAM DISPROPORTIONATELY                          AND
        EXCESSIVEL Y RELIES ON PUNITIVE MEASURES                                                   2

        A.      SVJC Has Engaged In A Policy Or Practice That Subjects Vulnerable Children to
                Excessive Force and Restraints                                               3

        B.      SVJC Has Engaged In A Policy Or Practice That Imposes Excessive Solitary
                Confinement On Traumatized Children                                                7

II.     SVJC'S POLICIES AND PRACTICES REGARDING THE PROVISION OF MENTAL
        HEALTH TREATMENT FAIL TO PROVIDE AN ADEQUATE MEASURE OF CARE
        TO VULNERABLE CHILDREN                                        10

III.    DESPITE KNOWLEDGE OF PLAINTIFFS' VULNERABILITIES AND TRAUMA,
        SVJC IMPLEMENTED POLICIES AND PRACTICES THAT RESULT IN
        PERMANENT AND LONG-LASTING HARM TO THE CHILDREN IN ITS CARE . .15

        A.      SVJC Is Well Aware That The Unaccompanied Immigrant Children It Detains
                Have Suffered Profound And Far-Reaching Trauma                          .15

        B.      Plaintiffs' Experts Concluded That SVJC's Practices And Policies Involving
                Inadequate Mental Health Care And Excessive Force, Restraints And Solitary
                Confinement Reflect Both Deliberate Indifference To The Children's
                Constitutional Rights and Fall Far Short Of Meeting Professional Standards Of
                Care                                                                          17

STANDARD OF REVIEW                 :                                                          22

ARGUMENT                                                                                      24

DEFENDANT HAS NOT ESTABLISHED, AND CANNOT SHOW, THAT
UNDISPUTED MATERIAL FACTS DICTATE JUDGMENT AS A MATTER OF
LAW IN ITS F A VOR                                                                            24

I.      SVJCC, AS AN ENTITY, BEARS DIRECT SUPERVISORY LIABILITY FOR
        VIOLATIONS OF PLAINTIFFS' CONSTITUTIONAL RIGHTS                                       25
      A.   The Facts Support A Reasonable Inference That Defendant
           Has Engaged In A Policy or Practice Involving The Use Of
           Excessive Force and Restraints Against The Plaintiffs                   .27

      B.   The Facts Support A Reasonable Inference That Defendant
           Has Engaged In A Policy or Practice Involving The Imposition Of
           Excessive Solitary Confinement Against The Plaintiffs                   30

      C.   The Facts Support A Reasonable Inference That Defendant Has
           Engaged In, A Policy or Practice Of Failing To Provide The Plaintiffs
           With Constitutionally-Adequate Care For Their Serious Mental Health
           Needs          :               :                                        31

II.   THE RECORD SUPPORTS A FINDING THAT DEFENDANT'S ACTS AND
      OMISSIONS WITH RESPECT TO THE PLAINTIFFS REFLECT DELIBERATE
      INDIFFERENCE TO PLAINTIFFS ' CONSTITUTIONAL RIGHTS AND FALL
      SHORT OF MEETING PROFESSIONAL STANDARDS GOVERNING THE
      OPERATION OF JUVENILE DETENTION FACILITIES                                   34

CONCLUSION                                                                         37




                                           11
                                   TABLE OF AUTHORITIES

                                                            Page(s)

Cases

Farmer v. Brennan,
   511 U.S. 825 (1994)                                           35

Guessous v. Fairview Property Investments, LLC,
   828 F .3d 208 (4th Cir. 2016)                                 23

Heyer v. Us. Bur. of Prisons,
   849 F .3d 202 (4th Cir. 2017)                                 32

Kingsley v. Hendrickson,
   135 S. Ct. 2466 (2015)                                        28

Lytle v. Doyle,
    326 F.3d 463 (4th Cir. 2003)                                 26

Matherly v. Andrews,
   859 F.3d 264 (4th Cir. 20 17)                                 31

McAirl.aids, Inc. v. Kimberly-Clark Corp.,
  756 F.3d 307 (4th Cir. 2014)                                   23

Milligan v. City of Newport News,
    743 F.2d 227 (4th Cir. 1984)                             26, 30

Monell v. Dep 't of Soc. Servs.,
  436 U.S. 658 (1978)                                            25

Newbrough v. Piedmont Reg 'I Jail Auth.,
   822 F. Supp. 2d 558 (E.D. Va. 2011)                    32, 34, 35

Newland v. Borders,
   649 F. Supp. 2d 440 (W.D. Va. 2009)                       26, 30

Pattern v. Nichols,
    274 F.3d 829 (4th Cir. 2001)                                 31

Sanchez v. R.G.L.,
   761 F.3d 495 (5th Cir. 2015)                                  34

Schall v. Martin,
   457 U.S. 253 (1984)                                           28


                                             111
Sharma v. USA Int'l LLC,
    851 F.3d 308 (4th Cir. 2017)                    23

Shaw v. Stroud,
    13 F.3d 791 (4th Cir. 1994)         ;           27

Short v. Smoot,
    436 F.3d 422 (4th Cir. 2006)                    36

Slakan v. Porter,
    737 F.2d 368 (4th Cir. 1984)                    27

Spell v. McDaniel,                  ,
    824 F.2d 1380 (4th Cir. 1987)                26, 30

Thompson v. Commonwealth,
    878 F.3d 89 (4th Cir. 2017)                     35

Tolan v. Cotton,
    134 S. Ct. 1861 (2014) (per curiam)             23

Youngberg v. Romeo,
   457 U.S. 307 (1982)                           31, 35

Rules and Regulations

Fed. R. Civ. P. 19                                  34




                                            IV
        Plaintiffs John Doe 4, et al., by their attorneys, submit this Memorandum of Law in

Opposition to the Motion for Summary Judgment and supporting Brief filed by Defendant

Shenandoah Valley Juvenile Center Commission ("SVJCC") on October 22,2018.            See ECF

Docket Nos. 99, 100.

                       INTRODUCTION AND STATEMENT OF THE CASE

        Plaintiff John Doe 1 commenced this action for declaratory and injunctive relief pursuant

to 42 U.S.C. § 1983 on October 4,2017, seeking to protect the rights and interests of himself

and a putative class of unaccompanied immigrant children ("UACs") in the custody of the U.S.

Department of Health and Human Services Office of Refugee Resettlement ("ORR") and

detained at the Shenandoah Valley Juvenile Center ("SVJC") from a pattern and practice of

unlawful, harmful conduct to which these children were subjected at SVJC, including verbal and

physical abuse, imposition of excessive solitary confinement, and deprivation of adequate mental

health care, all in violation of the Fifth and Fourteenth Amendments to the U.S. Constitution.

       Although, due to the inherently transient nature of the population ofUACs detained at

SVJC, changes in the identity of the individual named plaintiffs/class representatives have

occurred over time, necessitating amendments to the pleadings, the substance of this case,

certified to proceed as a class action by Order of this Court pursuant to the mutual consent of the

parties, has remained the same: Plaintiffs seek to bring to an end an ongoing systemic pattern and

practice of unconstitutional treatment by the Defendant to which detained UACs have been

subjected at SVJC that commenced before the suit was filed, was continuing as of the date of

filing, and persists through the present. See, e.g. Second Amended Class Action Complaint

("SAC"), ~~ 2-3 at 2 (filed July 11,2018)   (ECF Dkt. No. 68).

       The fact discovery phase of the case having recently concluded, Defendant has filed a

Motion for Summary Judgment, and supporting Brief, pursuant to which it seeks a determination
by the Cout that it is entitled to judgment as a matter of law resolving this action in its entirety

based upon a dispositive resolution of all of Plaintiffs' causes of action and claims for relief in

Defendant's favor. Defendant contends that there are no genuine issues of material fact in

dispute with respect to the substance of any of the constitutional violations Plaintiffs have

alleged, and therefore that no trial is needed to resolve this case. Plaintiffs submit, however, that

Defendant's wholly one-sided, self-serving portrayal of the factual record cannot be credited,

much less sustained. On the contrary, a substantial volume of factual evidence including, most

tellingly, facts derived from the Defendant's own documents and the testimony of its own

personnel, reveal substantial support for the ultimate merits of Plaintiffs' claims and, at a

minimum, requires that Defendant's attempt to short-circuit this litigation cannot succeed.

                 COUNTERSTATEMENT OF DISPUTED MATERIAL FACTS

I.     IN DIRECT CONTRADICTIONTO ITS WRITTEN POLICIES, SVJC'S
       BEHAVIORAL MANAGEMENT PROGRAM DISPROPORTIONATELYAND
       EXCESSIVELY RELIES ON PUNITIVE MEASURES

        SVJC has retained "a culture that relies on punitive measures" when addressing the

behavior of unaccompanied immigrant children detained within its walls. Ex. 1, Weisman I

Report at 21. "[P]unishment" and "control]']," achieved "through methods such as solitary

confinement, physical restraint, [and] strapping to a[n] [emergency restraint] chair," form "[t]he

predominant approach utilized to manage youth at SVJC." Ex. 2, Lewis Report at 1. Despite the

existence of written policies that purportedly govern the use of restraints, force, and confinement




      Plaintiffs expressly reserve all arguments and bases for admitting testimony from Dr.
Weisman, Dr. Lewis, and Paul Diver, PhD as set forth in their Oppositions to Defendant's
Motions to Exclude and all materials filed in support thereof.

                                                  2
at SVJC, the policies are themselves. treated "as jokes" by supervisors.   Ex. 3, Wykes2 Depo. Tr.

205: 16-22. Even in the instances in which these policies are implemented, their application is

"subjective" and varies "like day and night" depending on the shift or individual supervisor

responding to the scene. Id. 32:6-12,192:25-193:17.

       A.      SVJC Has Engaged In A Policy Or Practice That Subjects Vulnerable
               Children To Excessive Force And Restraints

        Staff at SVJC use a range of mechanical restraints, which include metal handcuffs, metal

leg shackles, and soft restraints (non-metal straps that "go around the hands and the feet"). Ex.

4, Mcf.ormick Depo. Tr. 123:7-24;    Ex. 3, Wykes Depo. Tr. 222:4-13. SVJC also uses an

emergency restraint chair that restrains a child "by their arms, legs, and torso" and may be

accompanied by a "spit mask" secured over the child's face. Answer to SAC ~ 91(b) (ECF Dkt.

No. 69). In addition to the emergency restraint chair and mechanical restraints, SVJC staff also

use physical restraints and force when interacting with children at the Center: the "handle with

care" program used at SVJC instructs all staff with the use of various holds and actions,

including the use of "hands-on restraints" called the "primary restraint technique" ("PRT"),

"high speed takedown," "rear elbow strike," pressure on a child's mandibular nerve, and

"positional asphyxia." See, e.g., Ex. 5, Mayles Depo. Tr. 74:23-75:19;     Ex. 6, Mayles Depo. Ex.

6,2017 Handle With Care Cert.; Ex. 7, Wong Depo. Tr. 31:21-32:2,138:15-23,139:19-24.

       The use of the emergency restraint chair and mechanical restraints has been routine at

SV JC. See infra. From approximately June 2015 to May 2018, the emergency restraint chair

was used over forty times on the immigrant children detained at SVJC. See Ex. 8, Diver Report




2      Anna Wykes is a former resident supervisor who worked with both the local and
immigrant children at SVJC from August 2016 to October 2017. See Ex. 3, Wykes Depo. Tr.
22:11-14,23:19-24:12,  128:3-4.

                                                  3
at 13-14.   Eight unaccompanied immigrant children have cumulatively spent more than an hour

in the chair at SVJC, and three of these children spent more than eleven hours in the chair during

their detention at the Center. Id. at 19. During this same time period, mechanical restraints were

used on over 140 occasions; over 25 instances revealed the use of restraints for a time period

exceeding SVJC's maximum timeframe of two hours. Id. at 1O-1l.               At least twenty children

were subjected multiple times to mechanical restraints, and twelve children have cumulatively

spent more than forty minutes in mechanical restraints while at SVJC, including a handful of

children who each spent over 1,000 minutes in restraints.     Id. at 13.

        According to SVJC staff, the emergency restraint chair should be used only in

"absolutely emergency situations where the child is in dire straits, and in [a] serious position to

'seriously harm themse1ves if not die if [staff] did not intervene."     Ex. 4, McCormick Depo. Tr.

142:18-143:3.   See also Ex': 9, Cook: Depo. Tr. 263:10-19    (the "only times" SVJC uses the

restraint chair "is in anemergency situation'}     However, SVJC straps children in the chair as a

result of "fairly minor behavioral issue[ s]," such as "pushing or trying to start a fight." Ex. 3,

Wykes Depo. Tr. 240:4-8. 'Minor i~cidents, such as an argument about point losses or a child

approaching another in an allegedly "threatening manner," have resulted in the use of physical

restraints, mechanical restraints, and the emergency restraint chair. Ex. 10, Kann Depo. Ex. 9

(Doe 2 1l.18.17 Incident); Ex. 2, Lewis Report,-r,-r 60,75,187;        Ex. 11,07.05.17   Incident. As

examples, a child was placed in the chair despite his compliant actions of "immediately s[itting]

down" when staff entered his cell, and another was secured in the chair due to verbal threats he




                                                   4
made while his wrists were already locked in handcuffs.         Ex. 12, McCormick Depo. Ex. 6 (Doe 1

05.04.17    Incident) at 1; Ex. 13, McCormick Depo. Ex. 7 (09.13.16       Incident) at 1.3

           SVJC policy limits the use of the restraint chair to a cumulative two hours in any 24-hour

period, see, e.g., Ex. 7, Wong Depo. Tr. 157:17-21,        and SVJC's corporate representative testified

she was not aware of any instances where a child was in the chair more than once in the same

day, id. 167:12-20    (affirming that this practice would cause concern). However, the chair has

been used on an immigrant child in a single calendar day, often multiple times throughout the

same day, for over two hours, Ex. 14 (10.03.16 Incident), Ex. 15 (Kann Depo. Ex. 7,12.14.16

Incident) and Ex. 16 (12.26.16 Incident), for approximately 3.5 hours, Ex. 17 (01.05.17

Incident), for nearly five hours, Ex. 13 (09.13.16 Incident) and Ex. 4, McCormick Depo. Tr.

163:23-164:12 (acknowledging that this use exceeds SVJC policy), for nearly 6.5 hours, Ex. 18

(01.18.17 Incident), and for nearly nine hours, Ex. 19 (Mahiri Depo. Ex. 4, 01.19.18 Incident).

           SV JC also uses restraints, including the emergency restraint chair, in response to children

who self-harm or children whom they know have engaged in self-harm. See, e.g., Ex. 4,

McCormick Depo. Tr. 137:10-138:19,         143:20-144:7;    Answer to SAC ~~ 71(b), 91(a). From

June 2015 to May 2018, forimmigrant children who had previously engaged in self-injurious

behavior, mechanical restraints were imposed over 60 times, the emergency restraint chair was

imposed over 40 times, and physical restraints were used on over 140 occasions. Ex. 8, Diver

Report at 36-37.     And although SVJC policies indicate that mechanical restraints as well as the

emergency restraint chair "wiil be avoided if at all possible on residents with self-injurious



3       Even an SVJC former employee questions this approach. While reflecting on an incident
in which the chair was brought for a child already in mechanical restraints, Ms. Wykes
wondered: if staff "already have him on the ground and he's already about to be shackled and
brought back to his room," "[w]hy is [the chair] necessary?" Ex. 3, Wykes Depo. Tr. 193:24-
194:14.

                                                    5
behavior" and will be "only used until an emergency mental health screening can be

accomplished,"     Ex. 4, McCormick Depo. Tr. 133:15-22,       143:15-19,   SVJC staff use both forms

of restraints on self-harming children even where an emergency mental health screening has

been considered and denied, id. 137:10-138:19,       143:20-144:7.    Indeed, a floor staff member"

acknowledged that, on at least one occasion, staff were directed to immediately place a child in

the chair if they saw "any behavior ... that he's about to cut himself or do anything," without

any attempt at engaging in less-intrusive interventions.     Ex. 20, Mahiri Depo. Tr. 175:21-176:2,

177:12-20.

          SVJC also "relies too heavily on the use of force," including a "reli[ance] on the use of

take-down procedures to calm a situation."       Ex. 21, Weisman Depo. Tr. 15:12-16:7.      For

example, from June 2015 to May 2018, physical restraints lasting more than a minute were used

on an immigrant child on over 170 occasions,       Ex. 8, Diver Report at 20. Indeed, SVJC staff

acknowledge that physical restraints are used on these children even when a child's behavior is

not "immediate[ly]    threat [ ening]" but is simply "interfering with the routine of the other

children." Ex. 4, McCormick Depo. Tr. 113:1-14.

          Doe 4' s experiences illustrate the type of routine use of excessive force common to the

class."   A disagreement about cutting his fingernails, an attempt to "talk calmly" to staff

members about a point loss, and a question about receiving a beverage or deodorant spray - the




4       "Floor staff' or "floor staff members" are those "individuals who primarily deal with the
daily programming," colloquially described as "guards," but labeled by SVJC as "resident
supervisors," "assistant supervisors," and "shift supervisor[s]." Ex. 23, Aleman Depo. Tr. 66:7-
68:6.
5        Indeed, Doe 4 testified that he has seen staff hit "[m]ore than ten" children and reported
at least some of those incidents to his case manager, clinician, and teacher. Ex. 24, Doe 4 Depo.
Tr. 62:6-63:19. This testimony contradicts Defendant's assertion that Doe 4 could recall only 2
instances in which other children were subjected to excessive force. Def. SJ Br. at 7-8.

                                                    6
types of interactions that are "fairly minor," see, e.g., Ex. 22, Lewis Depo. Tr. 172:20-174: 19-
                                .    I




escalated into physical altercations where SVJC staff punched and hit Doe 4 in the ribs, face, and

hand, hit him with metal handcuffs, restrained him with such force that he felt staff might "break

or pull [his] arm off," restricted hiin from breathing (and informed him it was "good" he could

not breathe), and marked him with bruises. Ex. 25, Doe 4's Resp. D's First Int. at 4,5; Ex. 24,

Doe 4 Depo. Tr. 51: 1-52:5, 88:3-89:9, 112: 15-113:8.

        B.       SVJC Has Engaged In A Policy Or Practice That Imposes Excessive Solitary
                 Confinement On Traumatized Children

        From approximately June 2015 to May 2018, over 930 incidents resulted in solitary

confinement'' exceeding the American Medical Association's one-hour confinement standard,

and almost 820 incidents resulted in solitary confinement exceeding the Juvenile Detention

Alternative Initiative's? four-hour confinement standard. Ex. 26, Diver Supp'l Report at 3. Doe

1 's total time in solitary confinement during his detention exceeded 2,400 hours, and other

immigrant children were isolated for cumulative periods exceeding 550, 590, 610,670,830,       and

970 hours. Id. at 5. Twenty immigrant children were placed in solitary confinement on fourteen

or more occasions during their detention, with some reaching forty or more instances of

isolation. Id.

        The record confirms Ms. Wykes's testimony that, in practice, "[i]t could be anything,"

including a "very small" infraction, that results in extended periods of solitary confinement for


6
        "Removal from programming," a disciplinary response used on detained children at
SVJC, occurs by placing a child alone in his or her cell, and SVJC's Lead Case Manager
acknowledges that it constitutes solitary confinement. Ex. 27, Ropp Depo. Tr. 144:19-23; Ex. 7,
Wong Depo. Tr. 110:20-111 :2. See also Ex. 22, Lewis Depo. Tr. 105:20-108:3 (explaining that
a child is experiencing the harm of solitary confinement when he is "isolated by [himself] in [his]
room" with only "periodic[]" exposure to outside check-ins, and that the terms used by SVJC to
describe this form of isolationare a matter of "semantics. ")
7
       See Ex. 1, Weisman Report at 5-6

                                                 7
children at SVJC.     Ex. 3, Wykes Depo. Tr. 211:8-10. For instance, "disrespect"        that is non-

threatening "should never lead to removal" under SVJC's policies, Ex. 4, McCormick Depo. Tr.

101: 18-20, and children who commit a "minor offense" such as "disruptive behavior" or using

profane language should not be removed from programming under SVJC policy, see Ex. 7,

Wong Depo. Tr. 126:16-21,          127:12-128:5,   129:7-10; Ex. 28, Wong Depo. Ex. 16 (Consequences

Continuum) at 1. However, SVJC routinely isolates children who engaged in such minor and

non-threatening conduct. See, e.g., Ex. 29, 09.30.16 Incident (isolation for too slowly eating his

breakfast and getting dressed) 8; Ex. 25, Doe 4's Resp. D's First Int. at 7-8 and Ex. 24, Doe 4

Depo. Tr. 83:16-84:18        (isolation for sitting in a chair and calmly asking to speak with his

clinician); Ex. 31, 04.28.18 Incident (removed for 49.5 hours after being charged with

"disruptive behavior"); Ex. 32, 03.20.17 Incident (removed for an additional 23 hours after being

charged with "disruptive behavior" for "yelling that he did not receive enough food at dinner");

Ex. 33, 11.18.17    Incident (removed for 17 hours after being charged with "disruptive behavior"

for "banging and kicking on his ceil door" and yelling an obscenity); Ex. 34, Doe 3 10.10.17

Incident (removed for yelling and kicking or hitting the door from inside his cell). Indeed,
                         .             .   '.         "


children have been forced into isolation even when they comply with staff instructions. See, e.g.,

Ex. 35, 11.20.16 Incident (removed 'for almost 22 hours after he stopped arguing and voluntarily

returned to his cell); Ex. 36, 11.13.16 Incident (removed for 24 hours after he backed up and

stood against a wall).




8      The same disciplinary report also states that the child made a disrespectful statement to a
staff member, but the "comments" section of the room isolation document indicates that the child
made this statement at 10:30 am, over two hours after he had already been removed from
programming. Ex. 29, 09.30.16 Incident at 3.

                                                          8
         Moreover, contrary to Defendant's contention, see Def. JS Br. at 2, SVJC's own

documentation" demonstrates that, once a child is removed, he is not returned from solitary

confinement as soon as safely possible and, in fact, continues to be isolated even if subsequent

four-hour evaluations provide no indication of lingering safety concerns.        For example, although

four-hour evaluations following removal indicated that a child was "cooperative,"         was "calm on

[his] bunk," was "doi[n]g ok" or "sa[id] he [wa]s ok," had "no major issues," or simply "nodded

at [the staff member]," the child remained in confinement for extended periods oftime without

justification.   See Ex. 37,11.13.16   Incident at 6,8;   Ex. 38, 09.10.17 Incident at 4; Ex. 39,

11.11.16 Incident at 4, 6.

         Solitary confinement, too, is used on children who engage or have engaged in self-harm.

For example, children who had previously engaged in self-injurious behavior were placed in

solitary confinement for a period exceeding seven hours on over 270 occasions.          Ex. 26, Diver

Supp'l Report at 9.




9        SVJC, upon instruction and/or encouragement, asserts that reports are created when a
child is removed from programming or a restraint is utilized, see Def. SJ Br. at 3,4 - but staff at
SVJC have edited these reports to omit relevant facts or to retroactively include language about
the preceding events. See Ex. 40, McCormick Depo. Ex. 5, 10.30.15 Email (regarding a local
child pre-August 2016); Ex. 41, 01.06.17 Email (regarding a UAC); Ex. 42, 12.18.16 Email
(regarding Doe 1); Ex. 43, 08.17.16 Email (regarding Doe 1).

                                                     9
II.    SVJC'S POLICIES AND PRACTICES REGARDING THE PROVISION OF
       MENTAL HEALTH TREATMENT FAIL TO PROVIDE AN ADEQUATE
       MEASURE OF CARE TO VULNERABLE CHILDREN.lo

       The clinical services provided at SVJC are deficient in staffing, in frequency, in

substance and in scope. See infra. The clinicians at SVJC are the only staff members I I who

purportedly provide the Center's day-to-day mental health services, Ex. 23, Aleman Depo. Tr.

22:9-24:8; Ex. 27, Ropp Depo. Tr. 93:20-25; contrary to SVJC's assertion, Def. SJ Br. at 9 (ECF

Dkt. No.1 00), psychiatrist Dr. Timothy Kane is focused on medication management and does

not provide any other therapeutic services to the children he meets, Ex. 23, Aleman Depo. Tr.

196:20-197:10; Ex. 27, Ropp Depo. Tr. 97:9-16; Ex. 5, Mayles Depo. Tr. 132:11-15;      Ex. 7,

Wong Depo. Tr. 198:22-199:8; Ex. 21, Weisman Depo. Tr. 74:19-75:2. SVJC's Lead Case


]0      Indeed, the staff at SVJC demonstrate cruel and disparaging attitudes towards
unaccompanied immigrant children, especially those that experience mental distress. When shift
supervisors learn of a child self-harming, they have responded with remarks such as "[l]et them
cut themselves" and "[l]et them go bleed out." Ex. 3, Wykes Depo. Tr. 121 :22-25, 123:5-7. A
supervisor once "laughed in [an employee's] face" upon hearing her report of a child's suicidal
thoughts, and he refused to complete a check on the child. Id. 262:6-21. The cultural
environment at SVJC is such that staff "pok]e] fun" at a child in the emergency restraint chair
while he "bl] eeds] from his arm" or "jok[ e]" about a child who, in a moment of crisis, smeared
ejaculation on his face. !d. 143:13-21, 166:9-23. When a child placed objects in his self-
inflicted wounds or attempted suicide, staff"glorified" and "[v]ery casual[ly]" discussed these
stories "almost like a form of entertainment." Id.235:22-237:5.     Even email messages about a
child's self-harm or behavioral manifestations of trauma are responded to with callousness by
SVJC staff. See, e.g., Ex. 44, 04.16.17 Email (message re: Doe 1); Ex. 45, 07.24.16 Email
(message re: Doe 1). Indeed, SVJC is well aware that children have faced discrimination on the
basis of their race and national origin. See, e.g., Ex. 59,02.21.16 Grievance (staff called a child
a "fucking dog," closed the door on his foot, and said "Fuck Mexico"); Ex. 60, 12.08.16
Grievance (staff told a child the "color of [her] skin was very ugly" and she "wouldn't like to
have that color of skin so brown"); Ex. 61,01.05.17 Grievance (staff told child she "never liked
Hondurans because their culture is only violence," that "people like [the child] are worth
nothing" and "should not exist"); Ex. 62, 02.23.18 Grievance (staff told child he was "trash").
II      The contracted psychologists provide no other services beyond psychological
evaluations, and they do not provide day-to-day mental health services for the children. Ex. 9,
Cook Depo. Tr. 52:23-53.:4; Ex. 23,Aleman Depo. Tr. 24:5-8. Case managers are not required
to and do not have any clinical experience or education, see Ex. 27, Ropp Depo. Tr. 13:5-6, nor
are they qualified to provide therapeutic services, Ex. 9, Cook Depo. Tr. 151: 17 -19 .

                                               . 10
Manager acknowledges that relying solely on these clinicians, who at times have caseload ratios

of thirteen children to one clinician, Ex. 23, Aleman Depo. Tr. 18:2-5, is "challenging, given the

[immigrant] population that[SVJC] serve[s]."       Ex. 27, Ropp Depo. Tr. 93:20-25.

         Regarding frequency, SVJCs Lead Case Manager describes the ORR-required once-per-

week individual counseling session and twice-per-week group sessions as "not a lot of clinical

time." Ex. 27, Ropp Depo. Tr. 92:12-15.       Most unaccompanied immigrant children meet with

their clinician for individual sessions only once per week; for example, Doe 1 - who reported

that he was prone to self-harm within two weeks of his arrival at SVJC and, according to his

clinician, "became more and more frequently self-harming while at [SVJC]," see Ex. 23, Aleman

Depo. Tr. 96:6-97:2 - met with his clinician only once-per-week for eighty of the ninety weeks

he was   detained at SVJC in 2016 and 2017.12 Ex. 46, Aleman Depo. Ex. 24 (2016 and 2017

calendar of individual sessions for Doe 1). Indeed, when unaccompanied immigrant children

attempt to call their clinician for assistance, cliriicians have at times "blatantly ignorer d]" these

calls. Ex. 3, Wykes Depo. Tr. 249:4-15.

         The scope of clinical services provided at SVJC are also inadequate; "[t]here is no

indication" in SVJC's clinical documentation "that the clinicians are engaging in such an

analysis to which individualized responses could be tailored, even in cases of repeated self-

injury." Ex. 1, Weisman Report at 18. Individual treatment plans':' are not created for the




12      During this time frame, Doe 1 met with or spoke to his clinician over the weekend on
only one occasion. See Ex. 46; see also Ex. 23, Aleman Depo. Tr. 147:7-148:14 (confirming that
if he spoke with Doe 1 over a weekend, he would document the conversation in a progress note).
13      SVJC does create a document entitled "Individual Service Plan" for each immigrant
child, see, e.g., Ex. 47, Ropp Depo. Ex. 9 (Doe 4 ISP); Ex. 48, Contreras Depo. Ex. 2 (lSP), but
these documents are "identical": they all "list identical interventions, and the same frequency
with which they are offered." Ex. l , Weisman Report at 18. These documents "do not address
or provide for routine monitoring of goals and objectives" and "appear to be little more than
                                                   11
children at SVJC, Ex. 9 (Cook Depo. Tr. 128:11-23),      Ex. 23 (Aleman Depo. Tr. 178:17-24),     Ex.

5 (Mayles Depo. Tr. 113 :6-16), nor do clinicians create any long-term objectives for treatment

for these children, Ex. 9 (Cook Depo. Tr. 128:4-6).    In fact, a child's serious mental health issues

- such as visual hallucinations   or suicidal ideations - that have been documented at SVJC and

experienced by the child as recently as the prior week are simply not raised, discussed,    or worked

through in an individual session . Ex. 9, Cook Depo. Tr. 161:18-162:10.      A clinician will help a

child manifesting such issues only if the child is, while sitting in front of the clinician during a

session, actually presenting with those mental health symptoms.      Jd.

        Moreover, the individual sessions held by the clinicians at SVJC lack analyses or

discussions regarding the triggers of misbehavior and underlying trauma that a child experiences.

See, e.g., Ex. 22, Lewis Depo. Tr. 239:8-240:10; Ex. 2, Lewis Report ~~ 38, 40. SVJC's Lead

Clinician admitted that clinicians at SVJC do not treat or discuss the trauma underlying a child's

mental health issues, and she justified this practice with the assertion that "it would be unethical

and inappropriate" for SVJC clinicians to "treat trauma." Ex. 9, Cook Depo Tr. 190:14-21.         In

fact, even when clinicians receive diagnoses or treatment recommendations from a child's

psychological evaluation, they do not provide counseling specific to individual diagnoses or are

unqualified to provide the therapeutic services recommended by the psychologist. Jd. 178:23-

179:4,232:2-233:8,235:3-7,254:18-24.

       The progress notes documenting each child's individual sessions with their clinician

further suggest that clinicians at SVJC fail to identify or teach the children the different coping

skills they need to manage their mental health. Ex. 1, Weisman Report at 18; Ex. 21, Weisman




formulaic check-offs," which renders them "completely useless as a treatment guide." Jd. at 18-
19.
                                                  12
Depo. Tr. 83:19-84:10,86:7'-15,      Instead, the individual sessions appear to be limited to

discussions     about punitive consequences of a child's lack of behavioral control. See, e.g., Ex. 2,

Lewis Report ~~ 41,42, 72, 93, 96. See also Ex. 24, Doe 4 Depo. Tr. 40:20-41:2 (noting that in

his individual sessions, his clinician speaks only "about behaving properly"). Rather than

providing adequate mental health counseling, SVJC engages in an "overreliance on medication

to control the youth's [so-called] 'bad behavior.'"      Ex. 2, Lewis Report ~ 176.

        What is more, a clinician at SVJC acknowledged that "well-structured group therapy" is

simply not offered at SVJC. Ex. 23, Aleman Depo. Tr. 204:22-205:1.           The purported group

sessions provided by SVJC are "informal," Ex. 27, Ropp Depo. Tr. 92:12-15,            last no more than

fifteen minutes per session, Ex. 9, Cook Depo. Tr. 132:8-12, and can be led by non-clinical staff,

Ex. 23, Aleman Depo. Tr. 164:4-12, 168:21-24; Ex. 5, Mayles Depo. Tr. 118:3-8. The subject

matter of these sessions has included topics such as symptoms of colds, flus, and sinus infections

and the cultural differences surrounding Christmas. Ex. 49, Cook Depo. Ex. 3 (Doe 3 Dec. 2017

Group Session Log). Attendance is not mandatory at these group sessions, nor is attendance

documented. Ex. 9, Cook Depo. Tr. 130:12-19,          133:8-10.   At times, only one child has

participated in a "group" session, or'the session has been canceled when no child chose to

participate. Ex. 23, Aleman Depo. Tr. 167:20-168:2; Ex. 5, Mayles Depo. Tr. 117:21-24.

        SVJC also fails to provide appropriate trauma-informed trainings for all its staff.

Trauma-specific training is not provided to new hires at SVJC, Ex. 9, Cook Depo. Tr. 77:14-16,

and some staff did not receive it until after their first year at the Center, Ex. 3, Wykes Depo. Tr.

181:10-182:2.      Moreover, the techniques purportedly taught as an element ofSVJC's trauma

training, such as active listening arid empathy, are not implemented by staff in their interactions

with the immigrant children, and the training has had little to no effect on the procedures or



                                                    13
practices at SVJc.    Ex. 3, Wykes Depo. Tr. 185:11-187:1.     In practice, SVJC floor staff routinely

fail to recognize that a child's behavior is "a symptom of his ...    trauma" rather than an act of

random or willful disobedience     or misconduct.   Ex. 22, Lewis Depo. Tr. 183 :4-185:8.    A floor

staff member at SVJC candidly acknowledged he "d[id]n't have th[e] type of training" required

to "calm ...    down" a child who "seem[ed],   you know, reluctant or mad." Ex. 50, Uraje Depo.

Tr. 23:10-20.

        Finally, despite the clinicians' awareness of the children's mental health needs,"     floor

staff and mental health staff at SVJC are not "talking with each other" or "active[ly]

consult[ing]"   each other about how to properly respond to these traumatized children.      Ex. 22,

Lewis Depo. Tr. 116:16-118:13.       There are no "formally structured treatment team[s]" that

holistically address a child's mental health needs, and the few conversations that do occur

between the floor staff and clinicians happen informally - which is "not the way to really address

an acute clinical crisis."   Ex. 21, Weisman Depo. Tr. 89:13-90:11,     106:4-8.   See also Ex. 5,

Mayles Depo. Tr. 205:3-25 (asserting that such communications occur "very informal[ly]").

Floor staff at SVJC acknowledge they do not know which children have mental health issues,

they do not know the kinds of mental health issues experienced by these children, and that this




14      If the child was at a different provider within the ORR network, the clinician gains access
to the child's mental health documents - including psychological evaluations, assessments, case
summaries, hospitalization records, counseling notes, or significant incident reports - from these
other systems before the child's arrival to SVJC. See, e.g., Ex. 5, Mayles Depo. Tr. 85:16-87:6;
Ex. 9, Cook Depo Tr. 106:24-107:12. From these documents, the clinician could learn the
child's social or experiential history, presenting behaviors, history of trauma, and history of
significant incidents before the intake process even takes place. Ex. 5, Mayles Depo. Tr. 87:24-
88: 17. Clinicians also have access to other mental health documentation that may be created
during a child's detention at SVJC, including psychological evaluations and summaries,
recommendations, evaluations from a child's psychiatric hospitalization, clinical progress notes,
and documentation of self-harm. Id. 31:7-21,102:12-23;       129:16-130:9; Ex. 23, Aleman Depo.
Tr. 162:8-24.

                                                    14
information is kept "confidential"   from them. Ex. 51, Fields Depo. Tr. 55:15-56:8;     Ex. 50, Uraje

Depo. Tr. 22:25-23:9, 28:23-29:3.    When a child arrives at SVJC, floor staff are provided no

information about the child's prior trauma or experiences.    Ex. 50, Uraje Depo. Tr. 24:12-15.

Moreover, the clinicians generally work from 8 am to 4 pm, Monday to Friday on a forty-hour

workweek, see Ex. 23, Aleman Depo. Tr. 177:17-178:16,        139:7-9,   and their physical absences

from the Center - and resulting inability to work with the floor staff during the weekends, when

the majority of the children's incidents occur, Ex. 3, Wykes Depo. Tr. 245: 1-13 - "ma[kes] a big

difference" in the ways SVJC responds to these vulnerable children. Ex. 22, Lewis Depo. Tr.

205: 15-21.

III.    DESPITE KNOWLEDGE OF PLAINTIFFS' VULNERABILITIES AND
        TRAUMA, SVJC IMPLEMENTED POLICIES AND PRACTICES THAT
        RESULT IN PERMANENT AND LONG-LASTING HARM TO THE CHILDREN
        IN ITS CARE

        A.     SVJC Is Well Aware That The Unaccompanied Immigrant Children It
               Detains Have Suffered Profound And Far-Reaching Trauma

        It is difficult to fathomthe magnitude of trauma that unaccompanied immigrant children

have suffered before arriving at SVJC. Unaccompanied immigrant children experience

unspeakable horrors: they have witnessed the murders of loved ones, experienced torture,

abandonment, and neglect, suffered physical and sexual harm, weathered "days without food,

water, or shelter," and are "likely to have suffered' extensive and multiple instances of abuse and

trauma." Ex. 2, Lewis Report ~~ 13, 19. SVJC's own training materials outline the types of

trauma common to unaccompanied immigrant children, see Ex. 23, Aleman Depo. Tr. 108:13-22

and Ex. 52, Aleman Depo. Ex. 16 (ORR Clinician Training) at 2-3, and SVJC staff acknowledge

that "[a] high percentage," ifnot all, of the children in SVJC's care suffered trauma prior to

entering ORR custody. Ex. 9, Cook Depo. Tr. 74:6-9; Ex. 5, Mayles Depo. Tr. 107:2-4; Ex. 53,

Wong Depo. Ex. 8 (Senate Subcorrirnittee Written Statement) at 2; Ex. 7, Wong Depo. Tr. 58:23-

                                                  15
59:21; see also Ex. 4, McCormick Depo. Tr. 42:14-43:12          ("quite comfortable" that

unaccompanied immigrant children "have experienced things a lot of our local children can't

even begin to fathom.").       Once children experience trauma, "that trauma stays inside of them"

and is "easily reignited in settings where they don't feel safe." Ex. 22, Lewis Depo. Tr. 85: 13-

21.

          SVJC's Lead Case Manager agrees there is "a high need for mental health treatment" for

the children at SVJC "given the background of these [immigrant] minors," Ex. 27, Ropp Depo.

Tr. 61:13-18,   and SVJC's own staff have acknowledged that more is needed to adequately care

for these children. See, e.g., id. 59:11-18    (acknowledging    the children's "need [for] more

individualized care"); Ex. 5, Mayles Depo. Tr. 90:24-91 :23 (acknowledging          that certain children

"need[ed] a higher level of care" and SVJC's services "w[ere] not working" for them).

Psychologists who evaluate the immigrant children detained at SVJC often recommend that these

children be placed in residential treatment centers ("RTC") to receive better treatment for their

mental health needs, and SVJC's Lead Case Manager has herself asserted that these children

"need" higher levels of care "in that residential setting."     See, e.g., Ex. 27, Ropp Depo. Tr. 57:5-

58:4,59:11-18,116:18-117:24;         Ex. 23, Aleman Depo. Tr. 197:11-25;     Ex. 7, Wong Depo. Tr.

63:4-64:21.15




15       Kelsey Wong, as SVJC employee who serves as the ORR Program Director at the
facility, testified before Congress that "[ w]ithin the secure [UAC] population, there are a number
of youth that have been evaluated by our mental health staff or providers recommending
placement in a residential treatment center. However, residential treatment centers in the ORR
network are unable to accept some of our youth into their care due to the severity of the mental
illness, behavioral issues while in ORR care, and disclosures of significant violent or criminal
history. In these circumstances, the [UAC] remains in secure placement. As a secure care
provider, we are unable to provide the services of a residential treatment center or hospital." Ex.
53, Wong Depo. Ex. 8, Senate Subcommittee Written Testimony at 3.

                                                    16
        B.      Plaintiffs' Experts Concluded That SVJC's Practices And Policies Involving
                Inadequate Mental Health Care And Excessive Force, Restraints, And
                Solitary Confinement Reflect Both Deliberate Indifference To The
                Children's Constitutional Rights And Fall Far Short Of Meeting Professional
                Standards Of Care

        Upon reviewing SVJC's own records, and in light of the "inherent vulnerabilities" and

"special ... needs" of youth, Plaintiffs' experts have concluded that SVJC's policies and

practices regarding mental health care and the punishment and control of youth "are deficient,"

"fall far short ofthe standards of care expected in the juvenile justice system," and "represent[]

deliberate indifference to the health and mental health needs" of the children detained at SVJC.

See, e.g., Ex. 2, Lewis Report 1, ~~ 195,197;      Ex. 1, Weisman Report at 15-16,20-21.

        First, SVJC's routine and excessive use of force, restraints, and solitary confinement

"often reached the threshold   of torture   and cruel, inhuman, and degrading punishment."   Ex. 2,

Lewis Report ~ 196. Even as ~·eflected in SVJC's own records, "staff frequently did not follow

the SVJC protocol for managing behavior," and they frequently "violat[ed] the rights of youth in

their custody by becoming overly aggressive, and at times abusive, as a way to maintain

control." Id. Although verbal de-escalation is discussed by staff, supervisors     "seldomly used"

de-escalation techniques in practice!",     Ex. 3, Wykes Depo. Tr. 44:14-18; rather than "engaging in

verbal active listening," "de-escalation [or] engagement," the staff at SVJC "provoke" the



16       In fact, the lack of Spanish speakers on staff at SVJC raise additional material questions
about the implementation of de-escalation techniques. Most of the floor staff at SVJC do not
speak Spanish, Ex. 54, D. Resp. Pl.'s First Req. for Adm. ~~ 3-5, and their inability to
communicate with the UACs impede their ability to use listening, empathy, or verbal
intervention techniques. Ex. 3, Wykes Depo. Tr. 185:17~186:2.        Indeed, from October 2015 to
May 2018, only 33 out of 163 staff (approximately 20%) were Spanish speakers. Ex. 55,2015-
2018 SVJC Staff Directory. From May 2018 to the present, only 36 of 163 staff members are
Spanish speakers. Ex. 56, Updated SVJC Staff Directory. Given these stark numbers, it is no
surprise when there are no Spanish speakers to interact with a child when an incident begins.
See, e.g., Ex. 57, 09.12.16 Incident at 1, 3 (case manager Contreras arrived to interpret after child
was already restrained in the chair).

                                                    17
children, "overreact aggressively," "react[] too quickly," or unduly impose punitive measures,

which forces "relatively minor situations to needlessly escalate."!"     Ex. 22, Lewis Depo. Tr.

 173 :4-174: 19,204:   11-205: 14; Ex. 21, Weisman Depo. Tr. 16:2-7; Ex. 2, Lewis Report ~ 192.

Children feel as though they are treated "like animals."     Ex. 25, Doe 4's Resp. D's First Int. at

 12.   SVJC's punitive approaches "are not only ineffective, but have a profound negative impact

on youth, can seriously impair their development and psychological well-being,"         can "trigger"
                         .           ","




the children into acting out further, and "can cause or exacerbate mental health problems

including panic attacks, suicidal and self-injurious behavior, psychotic symptoms, paranoia, and

hopelessness."     Ex. 2, Lewis Report at 1; Ex. 22, Lewis Depo. Tr. 115: 1-117:5.     SVJes     policies

and practices regarding excessive force, restraints, and solitary confinement "likely did

substantial,   if not irreparable, harm to these youth," and "it is likely that many of these detained

youth will never fully recover." Ex. 2, Lewis Report ~~ 193,195,196;         Ex. 1, Weisman Report at

21.

         For example, it is "universally recognized" that solitary confinement has "highly

detrimental" and "very damaging effects" on youth. Ex. 2, Lewis Report ~ 50; Ex. 22, Lewis

Depo. Tr. 107:9-21;     Ex. 21, Weisman Depo. Tr. 9:20-10:5.      Solitary confinement carries

"alarming" risks given the stage of the children's development, may result in biological changes

to a child's brain structure 'that "persist into adulthood" or reflect "permanent[] alter[ations],"     and

is also likely to "cause longer-term problems" such as difficulties with emotional attachment,

cognitive ability, difficulties with behavioral control, and emotional dysregulation.     Ex. 1,



.17      Indeed, Doe 4's clinician acknowledges he has seen a child's attempt to have a
conversation at SVJC be interpreted as an argument, Ex. 5, Mayles Depo. Tr. 166:22-24, and
Doe 4 repeatedly asserts that children's attempts to "speak calmly" or "explain something" are
interpreted by staff (and subsequently punished) as "disrespect[]." Ex. 25, Doe 4's Resp. D's
First Int. at 4,5, 12, 18'.

                                                    18
Weisman Report at 12-q.      SVJCstaffknow of and agree with research that "isolation can cause

serious mental health trauma, retraumatization, depression, anxiety, psychosis, suicide, self-harm

violence, [and] negative development." Ex. 7, Wong Depo. Tr. 206:10-23. See also Ex. 23,

Aleman Depo. Tr. 227:3-10; Ex. 5, Mayles Depo. Tr. 158:1-11.       However, despite this

awareness, and as further outlined above, SVJC imposed a policy or practice of solitary

confinement that "exceed[ ed] the bounds of any professional standards" and "could be

considered torture" or "cruel, inhuman or degrading treatment." Ex. 2, Lewis Report ~~ 52, 74,

193, 196; Ex. 21, Weisman Depo. Tr. 15:1-11.

        So, too, does SVJC's policy and practice regarding the emergency restraint chair. See,

e.g., Ex. 2, Lewis Report ~ 193; Ex. 1, Weisman Report at 10-11. Although the "[u]se of the

restraint chair is an extreme measure that should seldom, if ever, be necessary with youth," it

was "often implemented for convenience, as a show of strength to coerce children to obey, or as

a form of punishment and retaliation." Ex. 2, Lewis Report ~~ 60, 75. As stated by the Deputy

Director for Programs, the chair is used at SVJC so that children who self-harm simply "tire

'themselves out." Ex. 7, Wong Depo. Tr. 157:6-16.     However, being restrained in the chair does

"not help you calm down"; rather, it evokes fear, "prolongs and agitates the situation," "replay[ s]

or capitulate[s] the trauma and abuse experiences that [a child has] experienced in the past," and

"amplif[ies]" rather than mitigates the very behaviors the chair is purportedly intended to deter.

Ex. 3, Wykes Depo. Tr. 233:5-9,234:18-24;      Ex. 21, Weisman Depo. Tr. 103:16-22. Anna

Wykes, a former floor staff member at SVJC, compared sitting in the chair to being "in a horror

movie." Ex. 3, Wykes Depo. Tr. 233:2-4. Accordingly, "[t]o place a depressed and traumatized

adolescent even once in a restraint chair ... clearly represents abuse and borders on torture as




                                                 19
                                                                            8
this is a highly degrading and anxiety provoking experience."           I        Ex. 2, Lewis Report ~ 186.

Indeed, given the particular vulnerabilities of self-harming youth, SVJC's approach to

controlling a child's self-harm behavior through isolation and restraints "is an unacceptable

intervention" and falls "well below expected professional standards."                 19   Ex. 1, Weisman Report

at 10,14;     Ex. 2, Lewis Report at 1,.~~ 51-53,74,        169, 184, 196. Even now, SVJC continues to

use the emergency restraint chair on detained youth. Ex. 54, D. Resp. Pl.'s First Req. for Adm.

~~ 133-34.

            SVJC's mental health treatment was also deficient in at least two major respects: the

youth at the facility fail to "receiv] e] the clinical services they need to address their trauma and

mental health issues," Ex. 21, Weisman Depo. Tr. 18:20-19:1,                and SVJC fails to provide trauma-

informed care at all stages of its interactions with the detained children, see, e.g., Ex. 2, Lewis

Report at 1; Ex. 22, Lewis Depo. Tr. 89:12-18,         195:16-197:11,           197:21-201 :10.

        Professional standards require clinical services that "engag[ e] ," "analy[ ze]" and "tailor[]"

"individualized responses" for a child's trauma and mental health needs, including treatment

plans that "identify[] longer-term goals, short-term objectives," and interventions that facilitate

the realization ofa child's individualized objectives.         Ex. 1, Weisman Report at 18. However, as

outlined above, SVJC does not provide clinical interventions that satisfy any of these basic


18       Virginia juvenile justice officials have asserted that state facilities have not restrained a
child in the chair since 2015, and that its use is permitted only for transportation and only as a
last resort. Oliver, Ned, State officials say they no longer use 'restraint chairs' detailed in
immigrant abuse allegations, VIRGINIA MERCURY, Sept. 6,2018, available at
https:/ Iwww.virginiamercury.coml20 18/09/061 state-officials-say- they - no-l onger- use-restraint-
chairs-detailed-in-immigrant-abuse-allegations/.
 19     In fact, a consent order entered by other counsel for Doe 1 and the Commonwealth of
Virginia in the Augusta County Juvenile Court indicated that SVJC's response to Doe 1 's
incidents of self-harm _ which, in part, "has been to shackle [him]" _ "has not been ...
appropriate[] or adequate[] [to] treat [him] for his mental health issues." Ex. 58, Consent Order
(DOE_000711-712).

                                                       20
standards of care. See id. at 18-19.   Clinicians also fail to provide adequate therapeutic services

for those children exhibiting repeated symptoms of mental distress; for example, when a child

"repeatedly go[ es] into the restraint chair" or "repeatedly go[ es] into isolation," such measures

reflect an "acute crisis" "demonstrat[ing] a level of acuity that requires more clinical

intervention" than SVJC clinicians have provided or are equipped to provide. Ex. 21, Weisman

Depo. Tr. 104:14-20

        Moreover, Plaintiffs' expert has opined that a trauma-informed approach constitutes the

"standard of care in all stages ofthe juvenile justice system." See, e.g., Ex. 22, Lewis Depo. Tr.

92:7-95:12   (this "primary" standard of care is "much more than [an] aspirational" standard). A

trauma-informed approach requires a "comprehensive" provision of services that extends from

screening, assessment, and trauma-informed training for all staffto clinical interventions and full

staff engagement. See id. 83: 1-84:2; 86:8-89: 11; 115: 1-118: 13; Ex. 2, Lewis Report ~ 177.

SVJC's own employees are aware of this approach and assert that SVJC provides training on and

provides trauma-informed care. See, e.g., Ex. 4, McCormick Depo. Tr. 63:6-64:3; Ex. 7, Wong

Depo. Tr. 137: 15-20,51:   17-24. However, this assertion is flatly contracted by the factual record.

       First, it is axiomatic that the trauma of children, especially that of unaccompanied

immigrant children, "has to be looked at" under a trauma-informed approach, Ex. 22, Lewis

Depo. Tr. 102:4-12, but SVJC's Lead Clinician has confirmed that trauma is not addressed in the

mental health services allegedly provided to the children. Ex. 9, Cook Depo. Tr. 190:14-21.

       Moreover, upon reviewing SVJC's own records for the various named plaintiffs in this

case, Dr. Lewis concluded that SVJC staff "do not understand the manifestations of trauma and

stress in youth and are not well trained in dealing with highly traumatized children and youth."

Ex. 2, Lewis Report ~ 194. SVJC's own clinicians are aware that an immigrant child's trauma



                                                  21
can manifest in "many different ways" beyond self-harm, including "anger outbursts,"

"depression," and "oppositional defiance"; as SVJC's Lead Case Manager succinctly put it, "the

trauma that is leading to [an immigrant child's] self-harming behavior is also leading to acting

out behaviors and aggression."     Ex. 27, Ropp Depo. Tr. 57:20-58:4;    Ex. 9, Cook Depo. Tr.

74:21-75:3;     Ex. 5, Mayles Depo. Tr. 53:19-21.   However, rather than responding to incidents

"through engagement, relationship building [ or] building trust" - responses that would more

properly "get[] at the underlying trauma that's triggering [a child's] behavior" - floor staff

routinely resorted to "punishment or control" to manage behavior. See supra; Ex. 2, Lewis

Report ~ 194; Ex. 22, Lewis Depo. Tr. 183:4-185:8.       By departing so drastically from SVJC's

own written policies regarding isolation, restraints, and force, and without any of the formal

consultation of clinical staff required under this approach, the staff "triggered" and "retriggered"

these children into "acting out" further, experiencing more mental health distress, or engaging in

"more self-injurious behavior." Ex. 22, Lewis Depo. Tr. 115:5-116:5;       Ex. 1, Weisman Report at

10, 14,20-21.     As Dr. Lewis explained succinctly: "violence begets violence."     Ex. 22, Lewis

Depo. Tr. 205 :2-14.

                                        STANDARD OF REVIEW

        As Defendant's Brief supporting its Motion ("DefSJ Br.") aptly notes, "[s]ummary

judgment is appropriate when there is no genuine issue as to any material fact and the moving

party is entitled to judgment asa matter of law." See id. at 12, citing Fed. R. Civ. P. 56(c).

When a motion filed pursuant to Rule 56 has been properly supported by reference to ostensibly

admissible facts derived from legally-sufficient    affidavits, citations to deposition testimony and

discovery responses, the non-moving party must do more, to survive the motion, than merely

rely on allegations in the pleadings.   Id. at 13, citing Balance v. Young, 130 F. Supp. 2d 762, 764

(W.D. Va. 2000).

                                                    22
            By the same token, however:

            "[i]t is an axiom that in ruling on a motion for summary judgment, '[t]he evidence
            of the nonmovant is to be believed, and all justifiable inferences are to be drawn
            in his favor.'" Tolan v. Cotton, _ U.S. _, 134 S. Ct. 1861, 1863 (2014) (per
            curiam) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986))
            (alteration in original).

                                          *              *              *
            "A genuine question of material fact exists where, after reviewing the record as a
            whole, a court finds that a reasonable jury could return a verdict for the
            nonmoving party." Dulaney v. Packaging Corp. at Am., 673 F.3d 323, 330 (4th
            Cir. 2012). Because "[c]redibility determinations, the weighing of the evidence,
            and the drawing of legitimate inferences from the facts are jury functions, not
            those of a judge," we must determine whether the evidence in this case "presents
            a sufficient disagreement to require submission to a jury or whether it is so one-
            sited that one party must prevail as a matter oflaw." Liberty Lobby, 477 U.S. at
            244,251-52.

McAirLaids, Inc. v. Kimberly-Clark Corp., 756 F.3d 307, 310 (4th Cir. 2014); see generally

Tolan, 134 S. Ct. at 1866 ("[C]ourts.may      not resolve genuine disputes of fact in favor of the

party seeking summary judgment." (Citations omitted.)); see Sharma v. USA Int'l LLC, 851 F.3d

308, 312 (4th Cir. 2017) (reversing lower court's ruling granting summary judgment where "the

plaintiffs have submitted sufficient evidence of their damages based on a well-accepted income

approach to permit ajury tofind with reasonable certainty the damages that they suffered.");

Guessous v. Fairview Property Investments, LLC, 828 F.3d 208,2016           (4th Cir. 2016) ("'The

court ...    cannot weight the evidence or make credibility determinations.'"    Jacobs v. N. C.

Admin. Office of the Courts, 780 F.3d 562, 568-69 (4th Cir. 2015).       In general, if 'an issue as to a

material fact cannot be resolved without observation of the demeanor of witnesses in order to

evaluate their credibility, summary judgment is not appropriate." Fed. R. Civ. P. 56 advisory

committee's note to 1963 amendment.").




                                                    23
        Viewed in light of these standards, as elaborated more fully below, Plaintiffs submit that

it is readily apparent that the Defendant's proffered case-dispositive   motion must be denied

wholly or in substantial part.

                                             ARGUMENT

DEFENDANT HAS NOT ESTABLISHED, AND CANNOT SHOW, THAT UNDISPUTED
MATERIAL FACTS DICTATE JUDGMENT AS A MATTER OF LAW IN ITS FAVOR

        Defendant, invoking its stat~s as a governmental entity, disclaims any possible exposure

to liability for the constitutional causes of action asserted by Plaintiffs pursuant to Section 1983

absent a showing by Plaintiffs of an official policy or custom of SVJCC in accordance with

which the unlawful acts and omissions alleged by Plaintiffs were carried out at SVJC.        Pointing

principally to its own written policies which follow Virginia Department for Juvenile Justice

regulations, as supplemented primarily by excerpts of largely self-exonerating testimony from

SVJC employees, Defendant insists that no such actionable official policy or custom can be

shown and that, to the contrary, SVJC's policies and procedures expressly proscribe

unconstitutional condll:ct of the s()rt Plaintiffs have alleged. See generally Def. SJ Br. at 13-19.

        Although Defendant repeatedly avers that Plaintiffs have failed to present "sufficient

facts" to satisfy the various elements that must be met in order for Plaintiffs to establish the

viability of their claims under Section 1983 -- see, e.g., id. at 17 ("Plaintiffs have failed to

present sufficient facts to demonstrate a pattern of unconstitutional behavior among SVJC staff

that is caused by SVJC's policies.") ., the Court will note that Defendant's    entire submission

contains only the most superficial passing references to the opinions of Plaintiffs' proffered

expert witnesses, essentially bypassing entirely the substance of those opinions as they concern

the nature and substance ofSVJC's     treatment of the UAC's detained there, and is similarly

limited solely to evidence concerning the specific experiences of current named plaintiff John


                                                  24
Doe 4. As a result, Defendant essentially ignores significant volumes of evidence that point to

much different conclusions than those it would have this Court reach. Upon a more fulsome

presentation of the factualrecords   than Defendant's one-sited portrayal provides, Plaintiffs

submit that, at a minimum, disputed issues of material fact emerge which foreclose the entry of

judgement for Defendant as a matter of law.

I.      SVJCC, AS AN ENTITY, BEARS DIRECT SUPERVISORY LIABILITY FOR
        VIOLATIONS OF PLAINTIFFS' CONSTITUTIONAL RIGHTS

        Plaintiffs' Second Amended Complaint states claims under the Fifth Amendment for

which SVJCC can be held directly, rather than merely vicariously, liable under Section 1983.

Plaintiffs have alleged facts sufficient to support a claim that SVJCC maintained official policies

or customs of constitutionally infirm treatment of UACs detained at SVJC under Monell v. Dep 't

of Soc. Servs., 436 U.S. 658, 694 (1978), and its progeny. In particular, Plaintiffs have alleged

that SVJCC has remained deliberately indifferent to or has actively ratified pervasive and

systemic violations of the constitutional rights of the members of the Plaintiff class. As a

consequence of these policies and practices, or customs of inaction, SVJCC has tacitly, ifnot

expressly, authorized and enabled ongoing violations of Plaintiffs' rights to be free from

excessive use of physical force andrestraints, imposition of excessive periods of solitary

confinement and denial ofthe constitutionally-adequate mental health care the Plaintiffs so

desperately need.

        A governmental entity such as SVJCC can be held liable under Section 1983 when a

"policy or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be

said to represent official policy, inflicts the injury." Monell, 436 U.S. at 694; accord Def. SJ Br.

at 13. An actionable "policy   or custom" can arise "through an omission ...   that'manifest[s]

deliberate indifference to the rights of citizens'" or "through a practice that is so 'persistent and


                                                  25
widespread'   as to constitute a 'custom or usage with the force of law."     Lytle v. Doyle, 326 F.3d

463,471 (4th Cir. 2003)(alteration in original), quoting Carter v. Morris, 164 F.3d 215, 217 (4th

Cir. 1999); see Newland v. Borders, 649 F. Supp. 2d 440, 446 (W.D. Va. 2009). Liability arises

where a plaintiff shows that the policy, practice or custom of inaction was "the 'moving force of

the constitutional violation' specifically charged." Milligan v. Cit a/Newport News, 743 F.2d

227,230 (4th Cir. 1984). A·causal connection between "a known but uncorrected custom or

usage and a specific violation is established if occurrence of the specific violation was made

reasonably probable by permitted continuation of the custom," Spell v. McDaniel, 824 F.2d

1380, 1391 (4th Cir. 1987), as, for example, where "[governmental] employees [or agents] could

reasonably infer ... tacit approval of the conduct in issue." Milligan, 743 F.2d at 230.

        Plaintiffs have sufficiently pled a custom or practice of deliberate indifference on the part

of SVJCC to the abusive treatment to which UACs detained at SVJC have been subjected. An

unconstitutional "custom 'may arise if a practice is so persistent and widespread and so

permanent and well settled as to constitute a custom or usage with the force of law.'" Lytle, 326

F.3d at 473, quoting Carter, 164 F.3d at 218.     A "custom" in this sense

        may be attributed to a [governmental entity] when the duration and frequency of
        the practice warrants a finding of either actual or constructive knowledge by the
        ... governing body that the practices have become customary among its
        employees .... Actual knowledge may be evidenced by recorded reports to or
        discussions by a ... governing body. Constructive knowledge may be evidenced
        by the fact that the practices have been so widespread or flagrant that in the
        proper exercise of its official responsibilities the governing body should have
        known of them.

Newhard, 649 F. Supp. 2d at 446 & nA (quoting Spell, 824 F.2d at 1387). Further, such custom

gains the force of law where officials "[f]ail[ ], as a matter of specific intent or deliberate

indifference ... to correct or stop the practices." Spell, 824 F.2d at 1391.




                                                   26
        Fourth Circuit precedent "firmly establish[esJ the principle that supervisory officials may

be held liable in certain circumstances for the constitutional injuries inflicted by their

subordinates."   Slakan v. Porter, 737 F.2d 368, 372 (4th Cir. 1984). In such circumstances,

supervisory liability "is not premised on respondent superior, but on a recognition that

supervisory indifference or tacit authorization of subordinates' misconduct may be a causative

factor in the constitutional injuries they inflict upon those committed to their care." Id. (internal

citation omitted). To establish supervisory liability under Section 1983, a plaintiff must show:

        (1) that the supervisor had actual or constructive knowledge that his subordinate
        was engaged in conduct that posed 'a pervasive and unreasonable risk' of
        constitutional injury to [persons J like the plaintiff; (2) that the supervisor's
        response to that knowledge was so inadequate to show' deliberate indifference to
        or tacit authorization of the alleged offensive practices,'; and (3) that there was an
        'affirmative causal link' between the supervisor's inaction and the particular
        constitutional injury suffered by the plaintiff.

Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994). In a Section 1983 action such as the case at

bar, "liability may extend to the highest levels" of government so long as the official in question

falls within "the decision making chain whose deliberate indifference permitted the

constitutional abuses to continue unchecked." Slakan, 737 F.2d at 373.

        While Defendant repeatedly insists that "Plaintiffs have failed to present sufficient facts"

to support their allegations and satisfy the applicable liability framework described above,

Plaintiffs believe, and show below; that more than ample factual support exists to back up their

allegations and defeat Defendant's bid for judgment as a matter oflaw.

       A.        The Facts Support A Reasonable Inference That Defendant Has Engaged In
                 A Policy or Practice Involving The Use Of Excessive Force and Restraints
                 Against The Plaintiffs

       Defendant contends that, pursuant to the "Handle with Care" behavioral management

training provided to the staff at SVJC, "physical intervention by staff is allowed only as a last

resort and only with the least amount of force that is reasonably necessary," and that "[rJestraints

                                                  27
may never be used as a physical punishment."       Def. SJ Br. at 4 (citations omitted). While these

stated policies may reflect SVJC's intended approach to the use of physical force and restraints

against children detained at the facility, including the Plaintiffs, actually evidence of what

Plaintiffs have experienced at SVJC is considerably      different. Indeed, former resident supervisor

Anna Wykes has testified that supervisors      and staff treated SVJC's written policies governing

the use of force and restraints "as jokes," and Plaintiffs' expert, Dr. Lewis, has concluded that

"[p]unishment"   and "control" achieved "through methods such as ... physical restraint, [and]

strapping to a[n] [emergency restraint] chair" form "the predominant approach utilized to

manage youth at SVJC."     See Counterstatement of Disputed Material Facts ("C.S."), supra,

Part 1 at 2-22 and record citations therein.

       "[T]he Due Process Clause guarantees to juveniles who are incarcerated the right to

reasonably safe conditions of confinement [and] freedom from unreasonable bodily restraint[.]

... Safety, in [this] context ... encompasses the Plaintiffs' right to reasonable protection from

the aggression of others, whether 'others' be juveniles or staff." Alexander S. ex rei bowers v.

Boyd, 876 F. Supp. 775, 797-98 (D.S.C. 1995); see generally Schall v. Martin, 457 U.S. 253, 269

(1984) ("axiomatic" that "particular ...   conditions of confinement amounting to punishment" are

unconstitutional if imposed upon juveniles in pretrial detention). Moreover, if the use of

excessive physical force and restraints imposed against the Plaintiffs at SVJC as alleged here was

not "objectively reasonable" within the contemplation of the U.S. Supreme Court's decision in

Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015), then Plaintiffs' burden to establish Fifth

Amendment substantive due process violations is met.

       As set forth in detail above, information gleaned from SVJC's own records reflect the

significant degree of frequency with which the use of physical and mechanical restraints,



                                                   28
including the emergency restraint chair, were invoked at the facility against immigrant children

from approximately October 2015 to, May 2018; these numbers are compiled and portrayed in

the report of Plaintiffs' expert statistician Paul Diver, Ph.D. See C.S., supra, Part l.A. at 3-7.

While Defendant discounts this quantitative analysis on the grounds that "Dr. Diver's statistical

analysis merely counts the number of incidents involving the use of force, restraints or room

confinement and calculates their duration, but includes no analysis as to why such measures were

utilized in any particular instance" -- Def. SJ Br. at 1820 Defendant conveniently ignores the fact

that significant numbers of incidents addressed by Dr. Diver reflect instances in which SVJC's

own written policies, e.g., with respect to time limits on solitary confinement or time of

confinement in the restraint chair, were violated. Similarly, while Defendant acknowledges that

SVJC prepares an official writte~ report documenting each use of physical force or restraints,

including the duration (Def. SJ Br. at 4), it simply disregards the extent to which those reports

reflect acts or omissions on the part of SVJC staff that, on their face, cannot be reconciled with

the facility's own stated and written policies. C.S., supra, Part l.A. at 3-7 (reviewing examples).

        The compendium of written reports prepared and maintained by SVJC concerning the use

of force and restraints, and the fact that significant numbers of such reports reflect a failure to

adhere to the facility's own policies in the responding to immigrant children establishes a basis

for Defendant's awareness that SVJC engages in a pattern of conduct involving force and

restraints that is "objectively unreasonable." The absence of any indication that SVJC responded

to these repeated and flagrant violations of its own policies with corrective action efforts




20      But see Ex. 1, Weisman Report at 21 ("The aggregate levels of the use of force, restraints,
including the chair, and isolation compiled by [Dr. Diver] are shockingly high and, in my
experience have exceeded levels that frequently result in court ordered or [U.S. Department of
Justice] monitoring. ").

                                                  29
establishes a basis for a reasonable inference, as a minimum, of Defendant's tacit approval of

this pattern of conduct without regard for its continuing consequences to Plaintiffs. Spell, 824

F.2 at 1391; Milligan, 743 F.2d at 230; Newhard, 649 F. Supp. 2d at 446. Accordingly,

Defendant cannot be granted summary judgment with respect to Plaintiffs' excessive force and

excessive restraint claims.

        B.     The Facts Support A Reasonable Inference That Defendant Has Engaged In
               A Policy or Practice Involving The Imposition Of Excessive Solitary
               Confinement Against The Plaintiffs

        Invoking the behavioralmanagement system that SVJC adopted and implemented in

2016, Defendant avers that "[u]nder the current program, residents are placed in room

confinement only when necessary to assure safety" and that "[r]esidents placed in room

confinement must be reevaluated at least every four hours and returned back to normal

programming as soon as safely possible."   Def. SJ Br. at 2 (citations omitted).

       The factual record belies Defendant's assurances. Contrary to SVJC's stated policies, it

is apparent that UACs detained at SVJC have been subjected to solitary confinement for

extremely minor behavioral lapses, and that "disrespect" of staff and other examples of "minor

offenses" such as "disruptive behavior" and use of profanity routinely result in immigrant

children being removed from programming and isolated in their rooms for extended periods of

time. C.S., supra, Part 1.B. at 7-9, and record citations therein. Moreover, factual evidence,

comprised predominantly by its own documents, flatly contradicts the Defendant's claim that,

once confined, immigrant children are returned to programming as soon as safely possible. Id. at

9.

       Defendant's implication that Doe 4's experiences with solitary confinement comprise the

universe of relevant evidence on this issue -- see Def. SJ Br. at 3-4 -- is groundless. SVJe's own

records document hundreds of incidents involving the imposition of solitary confinement, and its
                                                30
reports concerning specific instances reflect numerous occasions in which the duration is

undeniably excessive,as measured by its own standards as well as by the professional standards

invoked by Plaintiffs' experts. These records -- knowledge of which is attributable to Defendant

-- establish ample basis for a finding the Defendant engaged in a custom of imposing solitary

confinement in an excessive manner. Given the extremely harmful consequences that can result

from subjecting children to periods of confinement, which SVJC's own personnel readily

recognize -- see C.S., supra, Part III.B. at 17-20 -- Plaintiffs' evidence unquestionably supports,

at a minimum, a reasonable inference that SVJC staff regularly engage in "objectively

unreasonable" use of solitary confinement which Defendant, by its inaction, has tacitly approved.

Summary judgment concerning the Plaintiffs' solitary confinement claim, accordingly, cannot be

granted.

       C.      The Facts Support A Reasonable Inference That Defendant Has Engaged In
               A Policy or Practice Of Failing To Provide The Plaintiffs With
               Constitutionally-Adequate      Care For Their Serious Mental Health Needs

       A threshold inquiry with respect to Plaintiffs' constitutional claim that Defendant fails to

provide UACs detained at SVJC, which was previously fully briefed by the parties but was left

~trresolved when Plaintiffs' Motion for Preliminary Injunction was withdrawn, concerns the

legal standard pursuant to which the facts relevant to this claim are to be judged. Defendant

contends that it functions as a detention facility, vis-a-vis its detention ofUACs entrusted to its

custody by ORR, and therefore should be judged in accordance with the "deliberate indifference"

standard. See Def. SJ Br. at 19-21 (citing authorities). Plaintiffs, invoking the plain language of

the SVJC Contract with ORR which denominates SVJC a "care provider," believe that SVJC's

acts and/or omissions relating to the provision of mental health care should be evaluated in

accordance with the "professional judgment" standard. See generally Youngberg v. Romeo, 457

U.S. 307 (1982); see Matherly v. Andrews, 859 F.3d 264, 270 (4th Cir. 2017); Pattern v. Nichols,
                                                 31
274 F.3d 829,835    (4th Cir. 2001); Alexander   s.,    876 f. Supp. at 797-98; cf Newbrough v.

Piedmont Reg 'I Jail Auth., 822 F. Supp. 2d 558,574-75 (E.D. Va. 2011) (applicable standard

depends on analysis ofthe principal purpose for which the claimant is detained -- i. e., preventive

custody or treatment).

        Although Plaintiffs address "the applicable standard further in Argument Section II, infra,

their principal position is that, as in Heyer v. Us. Bur. of Prisons, 849 F.3d 202, 209 n.6 (4th

Cir. 2017), which standard applies is not dispositive of Defendant's Motion because the factual

record is sufficient to preclude the entry of summary judgment under either standard.

        Defendant seeks to cabin the scope of Plaintiffs' claim concerning deficient mental health

care at SVJC by focusing on Doe 4's "principal allegation ...       that he has requested and been

denied additional opportunities to speak with a psychologist rather than a psychiatrist or licensed

professional counselor. Def. SJ Br. at 21. Dismissing this as nothing more than a "disagreement

regarding treatment approach" that is not actionable under Section 1983, Defendant claims

entitlement to judgment as a matter of law. Id. at 23-24.

        Plaintiffs' claim with respect to deficient mental health care at SVJC cannot be so easily

dismissed. Contrary to Defendant's portrayal, the claim extends far beyond Doe 4'sjustified

requests for a greater degree of effective clinical care than he has been provided Plaintiffs have

broadly alleged that "Defendant's failure to adequately treat Plaintiffs and other detainees

mental health needs has caused, and continued to cause, physical pain and suffering, mental

anguish, emotional distress, the deterioration of their mental health, [and] an undue risk of

serious injury and/or premature death." SAC ~ 148 at 26. The facts fully support Plaintiffs'

assertions.




                                                   32
        Specifically, although SVJC's clinicians and other staff are well aware, or at a minimum,

have full access to information from which they should be aware, that UACs transferred to SVJC

by ORR arrive there with significant mental health concerns, based in most instances upon

severely traumatic experiences -- see, e.g., Ex. 53, Senate Subcommittee Written Testimony at 2-

3 -- the clinical services that the facility provides to address those children's needs are woefully

inadequate. Although Defendant touts each UAC's one-on-one meetings with their assigned

clinicians at least once per week, two group counseling sessions per week, and "treatment" by "a

psychiatrist, Dr. Timothy Kane, every three to six weeks" -- Def. SJ Br. at 8-9 -- none of these

assertions withstand close scrutiny. See, CtS; supra, Part II, at 10 (Dr. Kane provides

medication administration services, not therapeutic counseling or treatment); id. at 11-13

(individual sessions do not focus on children's serious mental health issues and do not even

attempt to address underlying trauma); id. at 13 (informal group sessions, generally lasting no

more than 15 minutes per session ifheld at all, are "informal and sometimes led by non-clinician

staff); id. at 14-15 (resident supervisors have no knowledge of children's mental health problems

or needs); see also id., Part III.A. at 16 (SVJC clinicians admit UAC's need for greater levels of

mental health care than SVJC provides); Ex. 53, Senate Subcommittee Written Testimony at 3

(same); id., Part IILB. at 20-22 (Plaintiffs' experts' analysis of deficiencies in SVJC mental

health care system).

       These facts clearly overwhelm Defendant's disingenuous effort to diminish the sweep of

Plaintiffs' mental health claim to merely a disagreement about SVJC's approach to treatment and

foreclose summary judgment for Defendant under any applicable legal standard."



21Defendant suggests that it is somehow constrained, and thus fortuitously shielded, from taking
certain actions with respect to the mental health care it is able to provide Plaintiffs because
"ORR is ... the final arbiter for treatment and placement decisions for each UAC," and ORR is
                                                 33
II.     THE RECORD SUPPORTS A FINDING THAT DEFENDANT'S ACTS AND
        OMISSIONS WITH RESPECT TO THE PLAINTIFFS REFLECT DELIBERATE
        INDIFFERENCE TO PLAINTIFFS'CONSTITUTIONAL RIGHTS AND FALL
        SHORT OF MEETING PROFESSIONAL   STANDARDS GOVERNING THE
        OPERATION OF JUVENILE DETENTION FACILITIES

        Most Plaintiffs are not transferred to or detained at SVJC as a result of pending criminal

charges; they are not held there in anticipation of imminent deportation. Nor, at least in the

capacity in which it is operating as an ORR contractor, is SVJC acting as a correctional facility."

Rather, SVJC is functioning as a "care provider," charged by ORR with express responsibilities

to provide UACs subject to ORR custody with "[p]roper physical care and maintenance,

including suitable living conditions" as well as "[a ]ppropriate routine medical ...      care ...

emergency health care services ...           [and] appropriate mental health interventions when

necessary." See Ex. 59, ORR/SVJC Contract at 4. Given these considerations, and in light of

the acknowledged severe psychological trauma and mental health problems which are
                        .'           .   "             ...


characteristic of many ifnot most of the UACs subject to ORR custody and sent to SVJC,

Plaintiffs submit that their placement in a secure ORR "care provider" facility is more closely

analogous to the circumstances of persons involuntarily committed and in care of treatment than

those of persons subject to pretrial detention and facing criminal charges or imminent removal

from the country. On this basis, Plaintiffs believe that, under the Newbrough "purpose of the




not a party to this action, citing Sanchez v. R. C.L., 761 F.3d 495 (5th Cir. 2015). Def. SJ Br. at
25-26. In Sanchez, however, a prior order of the Court had dictated return of the minor children
involved from an ORR contract facility to their mother in Mexico, but before this could occur,
the children's requests for asylum was granted. To avoid the contract facility being placed in the
middle of the controversy as to whether the children should be returned - an action only ORR
could direct - or whether the intervening grant of asylum should control, the Court ruled that on
remand of the case to district court, the federal government should be brought into the case as a
party pursuant to Fed. R. Civ. P. 19. No such issue is presented here; ORR has placed Plaintiffs
in detention at SVJC and the SVJC's constitutional obligations are the only matter in question.

                                                         34
detention" analysis, the "professional judgment" standard established in Youngberg and its

progeny should govern adjudication of their constitutional claims.

        Both of the Plaintiffs'· vastly-experienced,    highly credentialed clinical psychologist

experts, Dr. Weisman and Dr. Lewis, have explained in their respective reports and deposition

testimony that established professional standards in their field governing the treatment of highly-

traumatized mentally-ill children, especially those in a juvenile detention setting such as

Plaintiffs, dictate the application of intensive trauma-informed therapy. Both experts stressed

that punitive approaches to the behavioral manifestations of traumatized children's mental

illness, such as those routinely applied to UACs at SVJC, are wholly divorced from accepted

standards of care in the professional and can cause genuinely irreparable forms of harm. See

C.S., supra, Part IlLB. at 17-22, and record citations therein. Defendant's Motion offers

virtually nothing in response.

       However, even if the Court concludes that the more deferential "deliberate indifference"

standard set forth in Farmer v. Brennan, 511 U.S. 825 (1994) and its progeny should govern

here, Plaintiffs submit that the disposition of Defendant's Motion must be the same -- summary

judgment must be denied. To establish a defendant's "deliberate indifference" under

Section 1983, the claimant must show (1) that they were exposed to a substantial risk of serious

harm; and (2) that the defendant know of, and consciously disregarded, a substantial risk to their

health or safety. Farmer, 511 U.S. at 834; (Thompson v. Commonwealth, 878 F.3d 89, 97-98

(4th Cir. 2017). To prevail on a "deliberate indifference" claim, "it is essential to show actual

knowledge or awareness on the part of the alleged inflicter." Newbrough, 822 F. Supp. 2d at 581

(emphasis added; citations omitted).    Here, there is no dispute that Defendant was aware that a

significant proportion of the UACs transferred to SVJC, including former named plaintiffs Doe 1



                                                   35
and Doe 2, suffered from significant mental illness and, in some instances, engaged in serious

self-harm. See C.S., supra, Part III at 15-16 & n.13. Such knowledge satisfied the "subjective

knowledge" element of the "deliberate indifference" test. See, e.g., Short v. Smoot, 436 F.3d

422, 427 (4th Cir. 2006). Yet, Defendant unapologetically engages in a host of practices

including use of an emergency restraint chair and extended solitary confinement, even with

respect to children known to practice self-harm, which necessarily reflect conscious disregard for

the health and safety of the Plaintiffs or, at a minimum, the creation of a substantial risk of

serious additional harm. Plaintiffs' experts have attested to the severe harm, or severe risk of

harm, that use of solitary confinement and a restraint chair may cause or pose to already-

traumatized children. Ex. 1, Weisman Report at 10-16; Ex. 2, Lewis Report, ~ 193. Defendant

'offers nothing in response

          Accordingly, irrespective of the legal standard that may govern Plaintiffs' claims,

summary judgment cannot be granted.

                                            CONCLUSION

          For all of the foregoing reasons, Defendant's Motion for Summary Judgment must be

denied.

DATED:           November 7,2018

                                        Respectfully submitted,

                                       . Hannah M. Lieberman (admitted pro hac vice)
                                         hmmah liebermm1@washlaw.org
                                         Tiffany Yang (admitted pro hac vice)
                                         tiffany yang@washlaw.org
                                         Mirela Missova (admitted pro hac vice)
                                         mirela missova@washlaw.org
                                         WASHINGTON LAWYERS'
                                         COMMITTEE FOR CIVIL RIGHTS
                                         AND URBAN AFFAIRS
                                         11 Dupont Circle, NW, Suite 400
                                         Washington, D.C. 20036
                                                  36
                                       CERTIFICATE      OF SERVICE

             I hereby certify that on this 7th day of November, 2018, true and correct copies of

 Plaintiffs' Memorandum of Law in Opposition to Defendant's Motion for Summary Judgment

 and supporting Exhibits were served via electronic mail upon the following:

                                   Jason A. Botkins, Esq.
                                   Melisa G. Michelsen, Esq.
                                   LITTEN & SIPE, L.L.P.
                                   410 Neff Ave.
                                   Harrisonburg, VA 22801-3434
                                   jason.botkins@littensipe.com
                                   melisa.michelsen@littensipe.com

                                   Harold E. Johnson, Esq.
                                   Meredith Haynes, Esq.
                                   WILLIAMS MULLEN
                                   200 South 10th Street
                                   Suite'1600
                                   Richmond, VA 23219
                                   hjohnson@williamsmullen.com
                                   mhaynes@williamsmullen.com

                                   Attorneys for Defendant



                                                  Th~




4837-4128-8314.1
(202) 319-1000 (telephone)
(202) 319-1010 (facsimile)



Theodore A. Howard (admitted pro hac vice)
thoward@wileyrein.com
Bradley C. Tobias (VSB No. 88046)
btobias@wileyrein.com
WILEY REIN LLP
1776 K Street NW
Washington, D.C. 20006
(202) 719-7120 (telephone)
(202) 719-7049 (facsimile)




Attorneys for Plaintiffs




         37
